Citation Nr: 1200726	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



INTRODUCTION

The Veteran had active service from July 1969 to November 1970.  He received the Combat Action Ribbon in connection with his service in Vietnam.

This appeal arises from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.  In that decision the RO denied an increased rating for posttraumatic stress disorder (PTSD), which was rated 70 percent disabling.

In November 2010, the Board denied entitlement to an increased rating for PTSD, and reopened and denied a claim for service connection for hypertension.  The Board also remanded the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that TDIU is an element of all claims for an increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its previous remand, the Board instructed that the agency of original jurisdiction (AOJ) should adjudicate the TDIU issue and, if it remained denied, issue a supplemental statement of the case (SSOC).  As the Veteran's representative has pointed out, the case was returned to the Board without adjudication of the TDIU issue or the issuance of an SSOC.  A search of the claims folder and records contained in "Virtual VA" shows that the Veteran was sent a letter in December 2010 telling him that the AMC was working on his appeal, but that no additional actions were taken.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. 38 U.S.C.A. § 38 U.S.C.A. § 5103A (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In this case, an examination is needed because there is conflicting evidence as to the Veteran's employability.  At his most recent VA examination in July 2007, the Veteran was given a global assessment of function (GAF) score of 45.  This score indicates an inability to work.  DSM IV.  VA outpatient treatment records dated in April 2009, however, report that the Veteran was enjoying his employment in two part-time jobs.  It is also not clear whether this part-time employment was gainful.  See 38 C.F.R. § 4.16(a) (2011) (marginal employment is not considered gainful for purposes of TDIU). 

In addition, the Veteran's representative submitted an October 2011 statement from the Veteran in which he reported that he had submitted a claim for service connection for ischemic heart disease.  He also made statements that could be construed as an attempt to reopen the claim for service connection for hypertension.  These issues are inextricably intertwined with the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:


1.  Adjudicate the issues of entitlement to service connection for ischemic heart disease and whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  Regardless of the Veteran's response, afford him a VA examination to determine whether his service connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

If service connection has been denied for ischemic heart disease or hypertension, the examiner should also provide an opinion as to whether those disabilities in combination with the service connected disabilities would preclude gainful employment.

The examiner should review the claims folder and provide reasons for the opinion.  These reasons should take into account the Veteran's reports and previously reported GAFs.

4.  The AOJ should review the examination report to insure that it contains all information and opinions sought in this remand.

5.  If any benefit on appeal remains denied, the AOJ should issue an SSOC, before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



